                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 1 of 10




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                   UNITED STATES DISTRICT COURT

                                  7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   PATRICIA CRISCO, et al.,
                                  11                   Plaintiffs,                           No. C 19-07320 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   FOREMOST INSURANCE COMPANY                            ORDER ON CROSS-MOTIONS FOR
                                       GRAND RAPIDS, MICHIGAN, et al.,                       SUMMARY JUDGMENT
                                  14
                                                       Defendants.
                                  15
                                  16
                                                                             INTRODUCTION
                                  17
                                            In an insurance coverage dispute arising out of the Tubbs Fire in 2017, this order rules
                                  18
                                       against the insurance company and in favor of the fire victims.
                                  19
                                                                               STATEMENT
                                  20
                                            The parties stipulate to the following facts (Dkt. No. 43). Until the fire, our ten plaintiffs
                                  21
                                       owned and resided in ten mobile homes at Journey’s End Mobile Home Park in Santa Rosa.
                                  22
                                       Defendants Foremost Insurance Company Grand Rapids, Michigan and Foremost Property and
                                  23
                                       Casualty Insurance Company (collectively, Foremost) insured plaintiffs’ dwellings. The
                                  24
                                       relevant terms are the same under each of the ten policies.
                                  25
                                            1.        THE POLICIES.
                                  26
                                            The policies protected three types of property: (A) the dwelling, (B) other structures, and
                                  27
                                       (C) personal property. Only coverage A is at issue:
                                  28
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 2 of 10



                                                    Coverage A — Dwelling
                                   1
                                                    We insure:
                                   2
                                                            1. Your dwelling that is described on the Declaration Page.
                                   3
                                                            2. Materials and supplies for use in the construction,
                                   4                        alteration or repair of your dwelling located within or
                                                            immediately adjacent to your dwelling.
                                   5
                                                            3. Any structure you own that is attached to your dwelling,
                                   6                        other than a structure attached only by a fence, utility line
                                                            or similar connection.”
                                   7
                                       The insuring provision stated:
                                   8
                                                    We insure risk of direct, sudden and accidental physical loss to the
                                   9                property described in Coverage A — Dwelling, Coverage B —
                                                    Other Structures and Coverage C — Personal Property unless the
                                  10                loss is excluded elsewhere in this policy.
                                  11   Foremost initially relied on an exclusion for government action but later abandoned reliance on

                                  12   the exclusion.
Northern District of California
 United States District Court




                                  13         For loss to the insured’s dwelling, the applicable payment method turned on whether the

                                  14   loss was total or partial. Only total loss is relevant here:

                                  15                A total loss occurs when your dwelling is damaged beyond
                                                    reasonable repair.
                                  16
                                                    When a total loss occurs, your loss will be equal to the Amount of
                                  17                Insurance shown on the Declaration Page.
                                  18        Separate from coverage for the three types of property, the policies also included:

                                  19                Coverage D — Additional Living Expenses
                                  20                If an insured loss makes your premises not fit to live in, we will
                                                    pay the actual, reasonable and necessary increase in your living
                                  21                expense to maintain your normal standard of living while you live
                                                    elsewhere. We will pay for the shortest time needed:
                                  22
                                                            1. To repair or replace the damaged property.
                                  23
                                                            2. For you to permanently relocate.
                                  24
                                                    The total amount we will pay will not exceed the Amount of
                                  25                Insurance described on the Declarations Page for Coverage D —
                                                    Additional Living Expense.
                                  26
                                                    If damage caused by an Insured Peril occurs at neighboring
                                  27                premises, we will pay reasonable additional living expenses for up
                                                    to two weeks should civil authorities prohibit occupancy of your
                                  28                premises.
                                                                                         2
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 3 of 10



                                             2.     THE FIRE.
                                   1
                                             When the fire occurred in October 2017, local officials ordered residents to evacuate.
                                   2
                                       The fire burned 117 of the 160 mobile homes at the park and destroyed the electric, gas, sewer,
                                   3
                                       and potable water infrastructure which serviced plaintiffs’ mobile homes. That infrastructure
                                   4
                                       was owned and controlled by the mobile home park owners. The parties agree to, and swear
                                   5
                                       that, “[a]s a direct result of the fire, the insureds’ homes lost access to running water, sewage,
                                   6
                                       electricity, gas, and heat.” The parties dispute whether and to what extent plaintiffs’ mobile
                                   7
                                       homes suffered any direct damage from the fire (Stip. Facts ¶¶ 12–14).
                                   8
                                             Shortly after the fire, the City of Santa Rosa posted notices on plaintiffs’ mobile homes,
                                   9
                                       stating:
                                  10
                                                    Prohibited Occupancy:
                                  11
                                                    The mobile home, recreational vehicle, accessory structure and/or
                                  12                building shall not be occupied until approved as complying with
Northern District of California




                                                    the provisions of State Law, California Health and Safety Code
 United States District Court




                                  13                18550 & 18871. Unlawful occupancy is a misdemeanor subject to
                                                    arrest and prosecution pursuant to Health and Safety Code Section
                                  14                18700 & 18874.
                                  15         One month later, the Sonoma County health department sent a letter to plaintiffs

                                  16   regarding the park and the status of their mobile homes. The letter stated, in part:

                                  17                Subject: Confirmed Health and Safety Hazard (Lack of Electricity
                                                    and Water/Substandard Housing) at [each plaintiff’s address]
                                  18
                                                    The property is a mobile home park that was severely impacted by
                                  19                the recent wildfires, and the majority of homes were destroyed
                                                    completely. Although some homes are still standing, the property
                                  20                reportedly is uninhabitable due to the following conditions:
                                  21                        Gas and electricity are not available on the property
                                                            for any of the mobile home units. Potable water is
                                  22                        not available on the property for any of the mobile
                                                            home units. The property reportedly has no public
                                  23                        septic/sewer connection due to damage to
                                                            infrastructure.
                                  24
                                                    These conditions violate California Health and Safety Code,
                                  25                Section 17920.3 (a), (5), (6), (10), (14), (15), (j).
                                  26         In January 2018, the California Department of Housing and Community Development

                                  27   issued an inspection report on the habitability of the mobile home park. Based on site

                                  28   inspections in November 2017 and January 2018, the report stated (Stip. Facts ¶ 16 Exh. 13):
                                                                                        3
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 4 of 10




                                   1                The Journey’s End Mobile Home Park consisted of 160 lots. On
                                                    October 9, 2017, a wildfire reached the park destroying 116 MH-
                                   2                Units. There are 44 MH-Units remaining in the park. These
                                                    remaining units are uninhabitable due to the destruction of the park
                                   3                infrastructure. This was an extremely hot fire causing near total
                                                    destruction of all park systems.
                                   4
                                                    Inspections revealed the existing gas and electrical systems as well
                                   5                as the new gas and electrical systems that were scheduled to be
                                                    connected within days after the fire, were essentially rendered
                                   6                inoperable and all above ground utilities and equipment were
                                                    destroyed. These systems are continuous throughout the park and
                                   7                it is not possible to isolate the utility systems to service existing
                                                    homes. The electrical system must be replaced from the
                                   8                transformers onward and both the new and the legacy gas systems
                                                    are contaminated with debris. Additionally, the mobile home
                                   9                park’s private potable water system is also destroyed and the well
                                                    is contaminated; the sewer system also suffered major damage and
                                  10                debris has entered the sewer piping blocking it in multiple
                                                    locations.
                                  11
                                            A year later, the park owner requested permission from the City of Santa Rosa to close
                                  12
Northern District of California




                                       the park. In so doing, the owner prepared a relocation impact report. A city resolution adopted
 United States District Court




                                  13
                                       the report and approved the request in January 2020. Referencing the HCD report quoted
                                  14
                                       above, the adopted relocation impact report stated, in part:
                                  15
                                                    In the months following the wildfire, HCD issued a report
                                  16                documenting the extent of the destruction to the Park and its
                                                    infrastructure. In that report, HCD prohibited occupancy of the
                                  17                Park “until the Park infrastructure is rebuilt, replaced, or
                                                    corrected.” Subsequent to the HCD report, the State Water
                                  18                Resources Control Board determined that the on-site well that
                                                    historically provided water to the mobile homes [could] no longer
                                  19                be used for domestic purposes and it was determined current
                                                    plumbing codes will not allow the use of an above-ground water
                                  20                distribution system like the one that existed in the Park prior to the
                                                    wildfire. As a result, no residents have resided in the Park in the
                                  21                more than two years since the wildfire occurred. Given the
                                                    significant cost to construct a new water system connected to City
                                  22                water service, as well as restore the Park’s sewer, gas, and
                                                    electrical system, the Park Owner has concluded that it is not
                                  23                economically feasible to reopen the Park and it is, therefore,
                                                    necessary to undertake the formal Park closure process.
                                  24
                                                    The remaining 44 mobile homes were assessed to determine their
                                  25                ability to be moved and to try to identify another mobile home park
                                                    they could be relocated to. At the time of preparation of this
                                  26                Report, approximately five of the remaining 44 mobile homes have
                                                    been removed from the Park for use in another location. However,
                                  27                based on their condition, the remaining mobile homes cannot be
                                                    moved and, given their age, they are not likely to be accepted by
                                  28                another mobile home park.
                                                                                       4
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 5 of 10




                                   1   Our plaintiffs’ mobile homes are among the 39 that remained on the property. At oral

                                   2   argument, counsel explained that the homes have since been removed and destroyed.

                                   3        Shortly after the fire, plaintiffs each made a claim for insurance benefits under their

                                   4   respective Foremost policies. “Among other things,” Foremost paid each plaintiff the full

                                   5   policy limits under the “Additional Living Expenses” coverage benefits specified in Coverage

                                   6   D of the policies.

                                   7        Plaintiffs requested that Foremost pay “total loss” benefits under the “Dwelling”

                                   8   coverage of the policies. Foremost ultimately declined to pay “total loss” benefits to plaintiffs.

                                   9   By letter, Foremost informed plaintiffs that it had determined that there had been no direct,

                                  10   sudden, and accidental physical loss to the dwellings, separate structures, or personal property

                                  11   of any plaintiff that had not already been paid for to the fullest extent permitted by the policy

                                  12   language. The letter also noted that the policies excluded loss of or to any property caused by,
Northern District of California
 United States District Court




                                  13   consisting of, or increased by the enforcement of any governmental requirement regulating the

                                  14   sale, confiscation, seizure, occupancy, relocation, or removal of plaintiffs’ dwellings.

                                  15        In October 2019, plaintiffs filed this action. Both sides now move for partial summary

                                  16   judgment.

                                  17        This order follows full briefing and a telephonic hearing (due to the ongoing public

                                  18   health emergency).

                                  19                                              ANALYSIS

                                  20        Summary judgment is appropriate when there is no genuine dispute as to any material

                                  21   fact. A genuine dispute of material fact is one that “might affect the outcome of the suit under

                                  22   the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

                                  23        Under California law, applicable here, the interpretation of an insurance contract is a

                                  24   question of law. See Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995). “While

                                  25   insurance contracts have special features, they are still contracts to which the ordinary rules of

                                  26   contractual interpretation apply.” Bank of the West v. Sup. Court, 2 Cal. 4th 1254, 1264

                                  27   (1992). “If contractual language is clear and explicit, it governs.” Ibid. In addition, “[t]he

                                  28   terms in an insurance policy must be read in context and in reference to the policy as a whole,
                                                                                       5
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 6 of 10




                                   1   with each clause helping to interpret the other.” Sony Comput. Entm’t Am. Inc. v. Am. Home

                                   2   Assurance Co., 532 F.3d 1007, 1012 (9th Cir. 2008) (citing Cal. Civ. Code § 1641; Bay Cities

                                   3   Paving & Grading, Inc. v. Lawyers’ Mut. Ins. Co., 5 Cal. 4th 854, 867 (1993); Palmer v. Truck

                                   4   Ins. Exch., 21 Cal. 4th 1109, 1115 (1999)). “[I]f the terms of a promise are in any respect

                                   5   ambiguous or uncertain, it must be interpreted in the sense in which the promisor believed, at

                                   6   the time of making it, that the promisee understood it.” Bank of the W., 2 Cal. 4th at 1264–65.

                                   7         The cross motions address only one issue: whether plaintiffs are due “total loss” benefits

                                   8   under Coverage A of the Foremost policies. Coverage A insures the risk of “direct, sudden and

                                   9   accidental physical loss to the” insured property. Foremost argues that plaintiffs must, but

                                  10   cannot, show physical damage to the insured property, while plaintiffs argue that a physical

                                  11   loss may also be shown if the structure becomes uninhabitable or substantially unusable.

                                  12         Foremost relies on MRI Healthcare Center of Glendale, Inc. v. State Farm General Ins.
Northern District of California
 United States District Court




                                  13   Co., 187 Cal.App.4th 766, 779 (2010), which explained (citations omitted):

                                  14                A direct physical loss “contemplates an actual change in insured
                                                    property then in a satisfactory state, occasioned by accident or
                                  15                other fortuitous event directly upon the property causing it to
                                                    become unsatisfactory for future use or requiring that repairs be
                                  16                made to make it so.” The word “direct” used in conjunction with
                                                    the word “physical” indicates the change in the insured property
                                  17                must occur by the action of the fortuitous event triggering
                                                    coverage. In this sense, “direct” means “‘[w]ithout intervening
                                  18                persons, conditions, or agencies; immediate [.]’” For loss to be
                                                    covered, there must be a “distinct, demonstrable, physical
                                  19                alteration” of the property.
                                  20         According to the stipulated facts, “[t]he fire destroyed the electric, gas, sewer, and

                                  21   potable water infrastructure which served [p]laintiffs’ ten mobile homes” (Stip. Facts ¶ 12).

                                  22   Put differently, “[a]s a direct result of the [f]ire, the insureds’ homes lost access to running

                                  23   water, sewage, electricity, gas and heat” (Stip. Facts ¶ 13). A cold evening spent in one of

                                  24   these places without water and with sewage overflowing would quickly dispense with

                                  25   Foremost’s assertion that no “tangible change” or “distinct, demonstrable, physical alteration”

                                  26   to the insured property occurred (Foremost Reply at 6). MRI Healthcare, 187 Cal. App. 4th

                                  27   at 779.

                                  28
                                                                                        6
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 7 of 10




                                   1         A difficulty for plaintiffs, however, is that the infrastructure destroyed by the fire

                                   2   belonged to the park owner (Stip. Facts ¶ 12). Plaintiffs respond to this point in a footnote

                                   3   (Pls. Reply at 8 n.5):

                                   4                While Foremost would like this Court to believe that damage to the
                                                    mobile home park is not relevant to the issue of coverage, it plainly
                                   5                is. At least in part, the value of a mobile home is derived from the
                                                    fact that it is located in a mobile home park. Here, Plaintiffs
                                   6                mobile homes could not be moved to another park because of their
                                                    age and condition (Stip. Facts ¶ 24). Therefore, they were a total
                                   7                loss. Foremost issued the policy to mobile homeowners. It knew
                                                    or should have known the risk it was underwriting.
                                   8
                                       This argument finds support in the record. The declarations page in each policy includes a
                                   9
                                       table titled rating information that provides the “age of the dwelling” and answers whether it is
                                  10
                                       in an “approved park” and “tied down,” among other information. The next page contains a
                                  11
                                       valuation of the insurance policy that explains that the amount of insurance for the structure “is
                                  12
Northern District of California




                                       based on an estimate of the cost to purchase a comparable replacement mobile home using
 United States District Court




                                  13
                                       specific information” the insureds provided (Stip. Facts Exh. 1 at 8).
                                  14
                                             Moreover, while the infrastructure belonged to the park, it physically interconnected with
                                  15
                                       the units it serviced. The fire destroyed that infrastructure, such that the sewage, electricity,
                                  16
                                       water, and gas did not physically run, as it previously had, in the unit itself. The fire directly,
                                  17
                                       suddenly, and accidentally destroyed plaintiffs’ homes by destroying the essential
                                  18
                                       infrastructure for the entire park. Reading the “direct physical loss” term in context and in
                                  19
                                       reference to the mobile-home insurance policies as a whole (as we must, Sony, 532 F.3d at
                                  20
                                       1012), this order finds plaintiffs have shown that the fire caused a “distinct, demonstrable,
                                  21
                                       physical alteration” to the property, triggering coverage. MRI Healthcare, 187 Cal. App. 4th at
                                  22
                                       779. Although Foremost originally relied on a governmental action exclusion under the policy,
                                  23
                                       its briefs abandon any argument on this point and raise no further exclusions.
                                  24
                                             Instead, Foremost argues that California law supports denying plaintiffs the benefits of
                                  25
                                       their insurance policies. Not so. Foremost’s reliance on MRI Healthcare is misplaced for the
                                  26
                                       simple reason that the rainstorms at issue there did not directly cause any damage to the
                                  27
                                       insured MRI machine. MRI Healthcare, 187 Cal. App. 4th at 780–82. The policy, similar to
                                  28
                                                                                        7
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 8 of 10




                                   1   here, covered “accidental direct physical loss” to insured property. As a result of spring

                                   2   storms, the roof of the building housing the MRI machine required repairs. These repairs

                                   3   could not be undertaken unless and until the MRI machine was demagnetized, or “ramped

                                   4   down.” Once the machine was ramped down, it failed to ramp back up. This failure to ramp

                                   5   back up purportedly constituted “damage” to the MRI machine and resulted in lost income. Id.

                                   6   at 770.

                                   7         The Court of Appeal found that the machine did not suffer any damage. The MRI

                                   8   technician used special tools to start the machine back up, but the tools used were external to

                                   9   the magnet itself. The technician ultimately ramped the machine back up merely by using a

                                  10   different combination of wires in the unit to open the superconductive switches in the machine.

                                  11   The repair costs and loss of income during the repairs did not constitute “physical loss” under

                                  12   the policy. As an additional, independent reason for upholding the denial of benefits, MRI
Northern District of California
 United States District Court




                                  13   Healthcare found that “[t]he ramping down of the MRI machine [had been] intentional, and

                                  14   the machine’s failure to ramp back up was an expected, although unwelcome, result of the

                                  15   ramp down.” The supposed loss had not been “accidental.” Id. at 781.

                                  16         Our plaintiffs do not seek to recover repair costs, loss of income, or even damages for

                                  17   their loss of use while they could not reside in their homes. Rather, plaintiffs seek to recover

                                  18   for the loss of their insured dwellings. As discussed, the fire caused a “distinct, demonstrable,

                                  19   physical alteration” to the insured dwellings. MRI Healthcare, 187 Cal. App. 4th at 779.

                                  20   While the infrastructure belonged to the park, it physically interconnected with the units it

                                  21   serviced. The fire destroyed that infrastructure, such that the sewage, electricity, water, and

                                  22   gas did not physically run, as it previously had, in the unit itself. Plaintiffs’ homes were

                                  23   destroyed just as suddenly, just as directly, and just as accidentally as those immediately

                                  24   burned by the fire, for the fire destroyed the viability of the entire park.

                                  25         Foremost also attempts to co-opt plaintiffs’ authorities. In Hughes v. Potomac Ins. Co. of

                                  26   District of Columbia, 199 Cal. App. 2d 239, 248–49 (1962), a landslide swept away the

                                  27   subadjacent and lateral support essential to the stability of the insured dwelling. If one ignored

                                  28
                                                                                         8
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 9 of 10




                                   1   the fact that the landslide caused the house to overhang a cliff, the brick-and-mortar dwelling

                                   2   itself remained unaltered. Hewing to a practical interpretation of the policy, Hughes stated:

                                   3                To accept appellant’s interpretation of its policy would be to
                                                    conclude that a building which has been overturned or which has
                                   4                been placed in such a position as to overhang a steep cliff has not
                                                    been “damaged” so long as its paint remains intact and its walls
                                   5                still adhere to one another. Despite the fact that a “dwelling
                                                    building” might be rendered completely useless to its owners,
                                   6                appellant would deny that any loss or damage had occurred unless
                                                    some tangible injury to the physical structure itself could be
                                   7                detected. Common sense requires that a policy should not be so
                                                    interpreted in the absence of a provision specifically limiting
                                   8                coverage in this manner. Respondents correctly point out that a
                                                    “dwelling” or “dwelling building” connotes a place fit for
                                   9                occupancy, a safe place in which to dwell or live. It goes without
                                                    question that respondents’ “dwelling building” suffered real and
                                  10                severe damage when the soil beneath it slid away and left it
                                                    overhanging a 30-foot cliff. Until such damage was repaired and
                                  11                the land beneath the building stabilized, the structure could
                                                    scarcely be considered a “dwelling building” in the sense that
                                  12                rational persons would be content to reside there. We conclude
Northern District of California




                                                    that appellant’s policy should and can be interpreted in such a
 United States District Court




                                  13                manner as to cover the damage to respondents’ “dwelling
                                                    building” as a result of the landslide.
                                  14
                                       Ibid. How Foremost could find support in Hughes is a mystery. The supposed distinction
                                  15
                                       Foremost offers is that the landslide constituted a physical alteration to the property, whereas
                                  16
                                       the destruction of essential infrastructure that would transform a structure into a dwelling
                                  17
                                       somehow does not constitute a physical alteration. This distinction substitutes fiction for
                                  18
                                       reality. The utilities infrastructure physically interconnected with the units that it serviced.
                                  19
                                       When the fire destroyed it, the sewage, electricity, water, and gas did not physically run, as it
                                  20
                                       previously had, in the unit itself. Such constitutes an insured physical loss under the policy.
                                  21
                                             At the hearing, counsel for Foremost also argued that the policy separately covered loss
                                  22
                                       of use, and that it paid out under that portion of the policy. While true, this argument is
                                  23
                                       disingenuous at best. Coverage for “additional living expenses” was just that, additional. The
                                  24
                                       relevant provision states:
                                  25
                                                    If an insured loss makes your premises not fit to live in, we will
                                  26                pay the actual, reasonable and necessary increase in your living
                                                    expense to maintain your normal standard of living while you live
                                  27                elsewhere. We will pay for the shortest time needed:
                                  28                        1. To repair or replace the damaged property.
                                                                                        9
                                       Case 3:19-cv-07320-WHA Document 52 Filed 12/04/20 Page 10 of 10




                                   1                        2. For you to permanently relocate.
                                   2   Nowhere in the policy does it state that Foremost would provide these additional living

                                   3   expenses for an insured loss in place of coverage for the insured loss itself. The provision

                                   4   clearly applied in addition to coverage for “direct, sudden and accidental physical loss to the”

                                   5   insured property. Again, it does not matter that the infrastructure belonged to someone else

                                   6   and the homes belonged to the victims. Plaintiffs’ homes were destroyed just as suddenly, just

                                   7   as directly, and just as accidentally as those immediately burned by the fire, for the fire

                                   8   destroyed the viability of the entire park.

                                   9                                            CONCLUSION

                                  10         These victims have suffered enough and Foremost has added to this suffering. To the

                                  11   extent stated herein, plaintiffs’ motion for partial summary judgment is granted and Foremost’s

                                  12   motion is denied. Judgment will be entered separately in accord with the parties’ stipulation.
Northern District of California
 United States District Court




                                  13
                                  14        IT IS SO ORDERED.

                                  15
                                  16   Dated: December 4, 2020.

                                  17
                                                                                               WILLIAM ALSUP
                                  18                                                           UNITED STATES DISTRICT JUDGE
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26
                                  27
                                  28
                                                                                       10
